 

Exhibit 10.1

 

Execution Version

 

NINTH AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF

April 1, 2016

 

AMONG

 

EV PROPERTIES, L.P.,

as Borrower,

 

THE GUARANTORS,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

 

 

WELLS FARGO, NATIONAL ASSOCIATION

as Syndication Agent,

 

MUFG UNION BANK, N.A.

BBVA COMPASS

and

CITIBANK, N.A.

as Co-Documentation Agents,

and

The Lenders Party Hereto

 

Sole Lead Arranger and Sole Book Runner

J.P. Morgan Securities LLC

 

 

 

 

NINTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This NINTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of April 1, 2016, is among EV PROPERTIES, L.P., a Delaware
limited partnership (the “Borrower”); each of the undersigned guarantors (the
“Guarantors”, and together with the Borrower, the “Obligors”); JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors, the “Administrative Agent”); and the Lenders signatory
hereto.

 

Recitals

 

A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Second Amended and Restated Credit Agreement dated as of April
26, 2011 (as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of December 21, 2011, by that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of March 29,
2012, by that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of September 27, 2012, by that certain Fourth Amendment to
Second Amended and Restated Credit Agreement dated as of February 26, 2013, by
that certain Fifth Amendment to Second Amended and Restated Credit Agreement
dated as of August 7, 2013, by that certain Sixth Amendment to Second Amended
and Restated Credit Agreement dated as of September 19, 2014, by that certain
Seventh Amendment to Second Amended and Restated Credit Agreement, dated as of
February 26, 2015, and by that certain Eighth Amendment to Second Amended and
Restated Credit Agreement, dated as of October 8, 2015, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

 

C.           The Borrower, the Administrative Agent and the Lenders have agreed
to amend certain provisions of the Credit Agreement as more fully set forth
herein.

 

D.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.          Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended by the Amendment.
Unless otherwise indicated, all section references in this Amendment refer to
sections of the Credit Agreement.

 

Section 2.          Amendments to Credit Agreement.

 

2.1           Amendments to Section 1.02.

 

(a)          The following definitions are hereby amended in their respective
entireties to read as follows:

 

Page 2

 

 

“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth
Amendment and as the same may be amended, modified or supplemented from time to
time.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based (subject to the last sentence of
this definition of “Applicable Margin”) upon the Borrowing Base Utilization
Percentage then in effect:

 

Borrowing Base Utilization Grid

Borrowing
Base
Utilization
Percentage  ≤25%   >25%, but
≤50%   >50%, but
≤75%   >75%, but
<90%   ≥90%  ABR Loans   1.500%   1.750%   2.000%   2.250%   2.500% Eurodollar
Loans   2.500%   2.750%   3.000%   3.250%   3.500%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

 

“Commitment Fee Rate” means, for any day, 0.500% per annum.

 

“Covenant Relief End Date” means the earlier of (a) January 1, 2018 and (b) the
Business Day immediately following the date on which the Borrower delivers
written notice to the Administrative Agent that the Borrower has elected that
the Covenant Relief End Date occur on such Business Day and attaching an
officer’s certificate confirming compliance with the covenants in Section 9.01
on a pro forma basis together with calculations showing such compliance in
reasonable detail.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, exploration expenses and all noncash charges, minus all
noncash income and all cancellation of debt income added to Consolidated Net
Income.

 

(b)          The following definitions are hereby added where alphabetically
appropriate to read as follows:

 

Page 3

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.

 

“Collateral” means all property transferred, conveyed, bargained, sold,
assigned, pledged or otherwise granted as security for the Indebtedness pursuant
to the Security Instruments.

 

“Consolidated Cash Balance” means, at any time, the aggregate amount of cash and
cash equivalents, marketable securities, treasury bonds and bills, certificates
of deposit, investments in money market funds and commercial paper, in each case
held by the Parent and its Consolidated Subsidiaries.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Guaranteed Creditors” has the meaning assigned such term in the Guaranty and
Collateral Agreement.

 

"Guaranty and Collateral Agreement" means that certain Second Amended and
Restated Guaranty and Collateral Agreement, as may be amended, restated,
supplemented or otherwise modified from time to time, dated as of April 26,
2011, by EV Properties, L.P. and each of the signatories thereto in favor of
JPMorgan Chase Bank, N.A., as administrative agent for the banks and other
financial institutions from time to time parties hereto.

 

Page 4

 

 

“Ninth Amendment” means that certain Ninth Amendment to Second Amended and
Restated Credit Agreement, dated as of the Ninth Amendment Effective Date, among
the Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto.

 

“Ninth Amendment Effective Date” means April 1, 2016.

 

“UCC” has the meaning assigned such term in the Guaranty and Collateral
Agreement.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(c)          The definition of “Defaulting Lender” is hereby amended by (i)
deleting "or" following "good faith dispute;" in clause (d) thereof, (ii) adding
"or" following "control over the Lender;" in clause (e) thereof and (iii) adding
the following as clause (f) after clause (e):

 

(f)          has a direct or indirect parent company that has, become the
subject of a Bail-In Action.

 

2.2          Amendments to Section 2.03. Section 2.03 is hereby amended by (i)
deleting "and" following "(giving effect to the requested Borrowing);" in clause
(vi) thereof, (ii) adding the following as clause (vii) after clause (vi) and
renumbering clause (vii) as clause (viii):

 

(vii) the Consolidated Cash Balance (without regard to the requested Borrowing)
and the pro forma Consolidated Cash Balance (giving effect to the requested
Borrowing and the use of the proceeds thereof (to the extent such use of
proceeds is to be consummated within two Business Days)); and

 

(iii) adding "(a)" following "a representation" and before "that the amount" in
the penultimate paragraph thereof and (iv) adding the following after "Borrowing
Base)" and before "." in the penultimate paragraph thereof:

 

and (b) that as of the end of the Business Day on which such requested Borrowing
will be funded, after giving pro forma effect to the requested Borrowing and the
use of the proceeds thereof (to the extent such use of proceeds is to be
consummated within two Business Days), the Consolidated Cash Balance shall not
exceed the greater of 5% of the then current Borrowing Base or $30,000,000

 

2.3          Amendments to Section 2.08(i). Section 2.08(i) is hereby amended by
(i) adding "(i)" before "Any Issuing Bank", (ii) replacing "(i)" with "(x)",
(iii) replacing "(ii)" with "(y)" and (iv) adding the following as clause (ii)
thereof:

 

Page 5

 

 

(ii)         Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.08(i)(i) above.

 

2.4          Amendments to Section 2.08(j). Section 2.08(j) is hereby amended by
(i) adding “or Section 3.04(d)” after each instance of “Section 3.04(c)” therein
and (ii) adding the following as the last sentence thereof:

 

If (i) the Borrower has provided cash collateral hereunder pursuant to Section
3.04(d), (ii) (A) the Borrower is not required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default and
(B) the Borrower is not otherwise required to pay to the Administrative Agent
the excess attributable to an LC Exposure in connection with any prepayment
pursuant to Section 3.04(c), (iii) the conditions under which the Borrower was
required to provide an amount of cash collateral hereunder pursuant to Section
3.04(d) no longer exist, (iv) no Default or Event of Default shall have occurred
and be continuing and (v) the Borrower provides a written notice to the
Administrative Agent requesting the return of cash collateral including (A) the
amount of cash collateral requested to be returned and (B) a certification from
an officer of the Borrower that (x) the conditions under which the Borrower was
required to provide an amount of cash collateral hereunder pursuant to Section
3.04(d) no longer exist, (y) no Default or Event of Default has occurred and is
continuing and (z) that the return of such cash collateral will not, after
giving effect to such return (and the use of the proceeds thereof (to the extent
such use of proceeds is to be consummated within two Business Days)) result in a
mandatory prepayment having to be made pursuant to Section 3.04(d), then such
amount shall be returned to the Borrower within three Business Days after the
Administrative Agent receives such notice from the Borrower.

 

2.5          Amendment to Section 3.04. Section 3.04 is hereby amended by adding
the following as clause (d) after clause (c) and renumbering clause (d) as
clause (e):

 

(d)          If, at any time, (i) there are outstanding Borrowings or LC
Exposure and (ii) the Consolidated Cash Balance exceeds the greater of 5% of the
then current Borrowing Base or $30,000,000 as of the end of any Business Day,
then the Borrower shall, within two Business Days, (A) prepay the Borrowings in
an aggregate principal amount equal to the lesser of such outstanding Borrowings
and such excess, and (B) if any excess remains after prepaying all of the
outstanding Borrowings as a result of any LC Exposure, pay to the Administrative
Agent on behalf of the Lenders an amount equal to the lesser of the LC Exposure
and such remaining excess to be held as cash collateral as provided in Section
2.08(j), in each case.

 

2.6          Amendment to Section 5.01(a). Section 5.01(a) is hereby amended by
deleting “Eurodollar” in (i) clause (a) thereof, (ii) clause (a)(ii) thereof and
(iii) the last paragraph thereof.

 

2.7          Amendments to Section 6.02. Section 6.02 is hereby amended by (i)
adding the following as clause (f) after clause (e):

 

Page 6

 

 

(f)          (i) The Consolidated Cash Balance and (ii) the pro forma
Consolidated Cash Balance as of the end of the Business Day on which such
Borrowing will be funded, in each case, shall not exceed the greater of 5% of
the then current Borrowing Base or $30,000,000.

 

and (ii) replacing “e” with “f” in the last paragraph thereof.

 

2.8         Addition of Section 7.24. The following is hereby added as Section
7.24 after Section 7.23:

 

Section 7.24         EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

2.9          Amendment to Section 8.13(a). Section 8.13(a) is hereby amended by
replacing “70%” with “85%”.

 

2.10        Amendment to Section 8.13(b). Section 8.13(b) is hereby amended by
replacing “70%” with “85%”.

 

2.11        Amendment to Section 8.13(c). Section 8.13(c) is hereby amended by
replacing each reference to “70%” with “85%”.

 

2.12        Addition of Section 8.19. The following is hereby added as Section
8.19 after Section 8.18:

 

Section 8.19         Further Additional Collateral Pursuant to Ninth Amendment.
In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 85% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
85% of such total value, then the Borrower shall, and shall cause its
Subsidiaries to, grant to the Administrative Agent or its designee as security
for the Indebtedness a first-priority Lien interest (provided the Excepted Liens
of the type described in clauses (a) to (d) and (f) of the definition thereof
may exist, but subject to the provisos at the end of such definition) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 85% of such total value. All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent or its
designee and in sufficient executed (and acknowledged where necessary or
appropriate) counterparts for recording purposes. In order to comply with the
foregoing, if any Subsidiary places a Lien on its Oil and Gas Properties and
such Subsidiary is not a Guarantor, then it shall become a Guarantor and comply
with Section 8.14(b).

 

Page 7

 

 

2.13        Amendment to Section 9.01(a). Section 9.01(a) is hereby amended in
its entirety as follows:

 

(a)          Ratio of Total Debt to EBITDAX. The Parent will not, as of any date
of determination on or after the Covenant Relief End Date, permit its ratio of
Total Debt as of such date to EBITDAX for the most recent period of four fiscal
quarters for which financial statements are available to be greater than (i) for
the fiscal quarters ending during the period beginning on the Covenant Relief
End Date and ending March 31, 2018, 5.50 to 1.0, (ii) for the fiscal quarters
ending June 30, 2018 and September 30, 2018, 5.25 to 1.0 and (iii) for the
fiscal quarter ending December 31, 2018 and thereafter, 4.25 to 1.0.

 

2.14        Amendment to Section 9.01(c). Section 9.01(c) is hereby amended in
its entirety as follows:

 

(c)          Ratio of Senior Secured Funded Debt to EBITDAX. The Parent will
not, as of any date of determination from and after the Ninth Amendment
Effective Date up to the Covenant Relief End Date, permit its ratio of Senior
Secured Funded Debt as of such date to EBITDAX for the most recent period of
four fiscal quarters for which financial statements are available to be greater
than (i) for the fiscal quarters ending during 2016, 3.00 to 1.0, (ii) for the
fiscal quarters ending March 31, 2017 and June 30, 2017, 3.50 to 1.0 and (iii)
for the fiscal quarters ending September 30, 2017 and December 31, 2017, 4.00 to
1.0.

 

2.15        Addition of Section 9.01(d). The following is hereby added as
Section 9.01(d) after Section 9.01(c):

 

(d) Interest Coverage Ratio. The Parent will not permit, as of the last day of
each fiscal quarter, its ratio of EBITDAX for the period of the four fiscal
quarters then ended to cash interest expense for such period to be less than (i)
for the fiscal quarters ending March 31, 2016, June 30, 2016 and September 30,
2016, 2.50 to 1.0, (ii) for the fiscal quarters ending December 31, 2016, March
31, 2017, and June 30, 2017, 2.00 to 1.0 and (iii) for the fiscal quarter ending
September 30, 2017 and each fiscal quarter ending thereafter, 1.50 to 1.0.

 

2.16        Amendment to Section 9.04(b). Section 9.04(b) is hereby amended in
its entirety as follows:

 

Page 8

 

 

(b)          Repayment of Senior Debt; Amendment of terms of Senior Debt. The
Borrower will not, and will not permit any Subsidiary to, prior to the date that
is one year after the Maturity Date: (i) call, make or offer to make any
optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) the Senior Debt, except that the Borrower
may (A) prepay the Senior Debt with the net cash proceeds of a new issuance of
Senior Debt or any sale of Equity Interests (other than Disqualified Capital
Stock) of the Borrower or the Parent and (B) from and after the Ninth Amendment
Effective Date up to and including December 31, 2016, Redeem the Existing Senior
Notes or the Senior Notes for which the aggregate consideration paid shall not
exceed $35,000,000; provided, that (I) at the time of such Redemption (1) no
Event of Default has occurred and is then continuing and (2) no Event of Default
would result from such Redemption after giving effect to such Redemption, (II)
at the time of such Redemption, the pro forma total Revolving Credit Exposure
does not exceed 65% of the Borrowing Base then in effect and (III) the foregoing
amount available under this clause (B) for such Redemptions shall be decreased
by the amount of any Restricted Payments made pursuant to Section 9.04(a)(iii)
from and after the Ninth Amendment Effective Date up to and including December
31, 2016, or (ii) amend, modify, waive or otherwise change, consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Senior Debt if (1) the effect thereof would be to shorten its maturity or
average life or increase the amount of any payment of principal thereof or
increase the rate or shorten any period for payment of interest thereon or (2)
such action requires the payment of a consent fee (howsoever described) in
excess of 50 basis points per annum of such Senior Debt, provided that the
foregoing shall not prohibit the execution of supplemental documents associated
with the incurrence of additional Senior Debt to the extent permitted by Section
9.02(e) or (h), as applicable, the execution of supplements to add guarantors,
if required by the terms of any Senior Debt documents, provided such Person
complies with Section 8.14(b) or the execution of additional security
instruments to provide Liens on additional Property securing the Second Lien
Obligations so long as the requirements of Section 9.03(g) are met.

 

2.17        Addition of Section 9.20. The following is hereby added as Section
9.20 after Section 9.19:

 

Section 9.20 Maintenance of Deposit Accounts. The Parent and the Borrower shall
not, and shall not permit any of their subsidiaries to, open or maintain any
deposit or securities account at or with any banking or other financial
institution other than a Lender.

 

2.18        Amendment to Section 10.01. Section 10.01 is hereby amended by
adding the following as the last paragraph thereof following clause (n):

 

Page 9

 

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the Texas
UCC or any other applicable law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon the Borrower or its
Subsidiaries or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by the Borrower or its Subsidiaries of any
cash collateral arising in respect of the Collateral on such terms as the
Administrative Agent deems reasonable, and/or may forthwith sell, lease, assign
give an option or options to purchase or otherwise dispose of and deliver, or
acquire by credit bid on behalf of the Lenders, the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk. The Administrative Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in the Borrower or its Subsidiaries, which
right or equity is hereby waived and released. The Borrower and its Subsidiaries
further agree, at the Administrative Agent’s request, to assemble the Collateral
and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the Borrower's or its
Subsidiaries' premises or elsewhere. The Administrative Agent shall apply the
net proceeds of any action taken by it pursuant to this Article X, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any other way relating to the Collateral or the rights of the Administrative
Agent and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the obligations of the
Borrower and the Guarantors under the Loan Documents, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9.608(a)(1)(c) of the Texas UCC, need the
Administrative Agent account for the surplus, if any, to the Borrower or its
Subsidiaries. To the extent permitted by applicable law, the Borrower and its
Subsidiaries waive all claims, damages and demands it may acquire against the
Administrative Agent or any Lender arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of the
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

2.19        Addition of Section 11.12. The following is hereby added as Section
11.12 after Section 11.11:

 

Page 10

 

 

Section 11.12 Credit Bidding. The Guaranteed Creditors hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Indebtedness (including by accepting some
or all of the Collateral in satisfaction of some or all of the Indebtedness
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which the
Borrower or a Guarantor is subject, or (b) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Indebtedness owed to the Guaranteed Creditors shall
be entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Indebtedness with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles (ii) each of the Guaranteed
Creditors’ ratable interests in the Indebtedness which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 12.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Guaranteed Creditors, ratably on
account of the relevant Indebtedness which were credit bid, interests, whether
as equity, partnership, limited partnership interests or membership interests,
in any such acquisition vehicle and/or debt instruments issued by such
acquisition vehicle, all without the need for any Guaranteed Creditor or
acquisition vehicle to take any further action, and (v) to the extent that
Indebtedness that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Indebtedness assigned to the acquisition vehicle exceeds
the amount of Indebtedness credit bid by the acquisition vehicle or otherwise),
such Indebtedness shall automatically be reassigned to the Guaranteed Creditors
pro rata and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Indebtedness shall automatically be
cancelled, without the need for any Guaranteed Creditor or any acquisition
vehicle to take any further action. Notwithstanding that the ratable portion of
the Indebtedness of each Guaranteed Creditor are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each
Guaranteed Creditor shall execute such documents and provide such information
regarding the Guaranteed Creditor (and/or any designee of the Guaranteed
Creditor which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

2.20        Addition of Section 12.18. The following is hereby added as Section
12.18 after Section 12.17:

 

Page 11

 

 

Section 12.18        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 3.          Investment Property and General Intangibles. Each Obligor
hereby ratifies and confirms in all respects any and all Liens on any and all
Collateral granted by it pursuant to any Security Instrument as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Indebtedness. Each
Obligor hereby authorizes the Administrative Agent, its counsel or its
representative, at any time and from time to time to file or record in any
filing office in any relevant jurisdiction any financing statements and
amendments thereto that describe the collateral covered thereby as “all assets”
or all assets now owned or hereafter acquired” of the Obligor or words of
similar effect and each such Obligor further ratifies and confirms any prior
authorization having a similar effect contained in any other Security
Instruments.

 

Section 4.         Borrowing Base. For the period from and including the
Amendment Effective Date until the next Redetermination Date, the Borrowing Base
is $450,000,000. Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time pursuant to Section 2.07(e),
Section 8.13(c), Section 9.12 or Section 9.18. For the avoidance of doubt, the
redetermination of the Borrowing Base contained in this Section 3 constitutes
the Scheduled Redetermination for April 1, 2016 pursuant to Section 2.07 of the
Credit Agreement.

 

Section 5.        Conditions Precedent. This Amendment shall become effective on
the date (such date, the “Amendment Effective Date”) when each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

 

Page 12

 

 

5.1           The Administrative Agent shall have received from the Required
Lenders and the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this Amendment signed on behalf of such Persons.

 

5.2           Both before and immediately after giving effect to this Amendment,
(a) no Default shall have occurred and be continuing and (b) no default or event
of default shall exist under any capital stock, membership or partnership
interests, financing arrangements or other material contracts or agreements of
the Parent and its subsidiaries.

 

5.3           The Administrative Agent shall have received UCC and other lien
searches reflecting the absence of liens and security interests other than those
which are permitted under the Credit Agreement.

 

5.4           There shall be no litigation seeking to enjoin or prevent this
Amendment or the financing contemplated hereby.

 

5.5           The Administrative Agent and the Lenders shall have received all
fees required to be paid.

 

5.6           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably require.

 

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective (and the Amendment Effective Date shall occur) when it
has received documents confirming or certifying, to the satisfaction of the
Administrative Agent, compliance with the conditions set forth in this Section 5
or the waiver of such conditions as permitted in Section 12.02. Such declaration
shall be final, conclusive and binding upon all parties to the Credit Agreement
for all purposes.

 

Section 6.          Post-Effective Covenant. Within 45 days of the Amendment
Effective Date (or such longer period as the Administrative Agent may agree in
its sole discretion), the Administrative Agent shall have received confirmation
and such documents and agreements as may be required such that, as of such date,
the requirements of Section 8.19 have been met.

 

Section 7.          Miscellaneous.

 

7.1           Confirmation. The provisions of the Credit Agreement, as amended
by this Amendment, shall remain in full force and effect following the Amendment
Effective Date.

 

7.2           Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document and agrees that each Loan Document remains in full force and
effect as expressly amended hereby; (c) agrees that from and after the Amendment
Effective Date each reference to the Credit Agreement in the Guaranty Agreement
and the other Loan Documents shall be deemed to be a reference to the Credit
Agreement, as amended by this Amendment; and (d) represents and warrants to the
Lenders that as of the date hereof: (i) all of the representations and
warranties contained in each Loan Document are true and correct in all material
respects (without duplication of materiality), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (without duplication of materiality) as of such
specified earlier date, (ii) no Default has occurred and is continuing and (iii)
no event, development or circumstance has occurred or exists that has resulted
in, or could reasonably be expected to have, a Material Adverse Effect.

 

Page 13

 

 

7.3           Release. The Borrower and each Obligor, in consideration of the
Administrative Agent’s and the undersigned Lenders’ execution and delivery of
this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, unconditionally, freely,
voluntarily and, after consultation with counsel and becoming fully and
adequately informed as to the relevant facts, circumstances and consequences,
releases, waives and forever discharges (and further agrees not to allege, claim
or pursue) any and all claims, rights, causes of action, counterclaims or
defenses of any kind whatsoever, in contract, in tort, in law or in equity,
whether known or unknown, direct or derivative, which the Borrower, each Obligor
or any predecessor, successor or assign might otherwise have or may have against
the Administrative Agent, the Lenders, their present or former subsidiaries and
affiliates or any of the foregoing’s officers, directors, employees, attorneys
or other representatives or agents on account of any conduct, condition, act,
omission, event, contract, liability, obligation, demand, covenant, promise,
indebtedness, claim, right, cause of action, suit, damage, defense, circumstance
or matter of any kind whatsoever which existed, arose or occurred at any time
prior to the Amendment Effective Date relating to the Loan Documents, this
Amendment and/or the transactions contemplated thereby or hereby. The foregoing
release shall survive the termination of this Amendment.

 

7.4           Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or email transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

7.5           No Oral Agreement. This Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.

 

7.6           GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

7.7           Payment of Expenses. In accordance with Section 12.03, the
Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and reasonable expenses incurred in connection
with this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

Page 14

 

 

 

7.8           Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.9           Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

[Signature Pages Follow]

 

Page 15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the Amendment Effective Date.

 

BORROWER: EV PROPERTIES, L.P.       By: EV Properties GP, LLC, its general
partner         By: /s/ Nicholas Bobrowsi     Nicholas Bobrowski     Vice
President and Chief     Financial Officer       PARENT: EV ENERGY PARTNERS, L.P.
        By: EV ENERGY GP, L.P.,     its general partner           By: EV
MANAGEMENT, LLC, its general partner         By: /s/ Nicholas Bobrowski    
Nicholas Bobrowski     Vice President and Chief     Financial Officer      
GUARANTORS: EV PROPERTIES GP, LLC         By: /s/ Nicholas Bobrowski    
Nicholas Bobrowski     Vice President and Chief     Financial Officer

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  ENERVEST PRODUCTION   PARTNERS, LTD.   By: EVPP GP, LLC,     its general
partner         By: /s/ Nicholas Bobrowski     Nicholas Bobrowski     Vice
President and Chief     Financial Officer         EVPP GP, LLC         By: /s/
Nicholas Bobrowski     Nicholas Bobrowski     Vice President and Chief    
Financial Officer         CGAS PROPERTIES, L.P.         By: EVCG GP, LLC,    
its general partner         By: /s/ Nicholas Bobrowski     Nicholas Bobrowski  
  Vice President and Chief     Financial Officer         ENERVEST MONROE
MARKETING, LTD.         By: EVPP GP, LLC, its general partner         By: /s/
Nicholas Bobrowski     Nicholas Bobrowski     Vice President and Chief    
Financial Officer

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  ENERVEST MONROE GATHERING, LTD.         By: EVPP GP, LLC, its general partner
        By: /s/ Nicholas Bobrowski     Nicholas Bobrowski     Vice President and
Chief     Financial Officer         BELDEN & BLAKE CORPORATION         By: /s/
Nicholas Bobrowski     Nicholas Bobrowski     Vice President and Chief    
Financial Officer         ENERVEST MESA, LLC         By: /s/ Nicholas Bobrowski
    Nicholas Bobrowski     Vice President and Chief     Financial Officer

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as   Administrative Agent and a
Lender       By: /s/ Michael Kamauf     Name: Michael Kamauf     Title:
Authorized Signatory

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Betsy
Jocher     Name: Betsy Jocher     Title: Director

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  CITIBANK, N.A., as a Lender         By: /s/ Jeff Ard     Name: Jeff Ard    
Title: Vice President

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  COMERICA BANK, as a Lender       By: /s/ William Robinson     Name: William
Robinson     Title: Senior Vice President

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  ING CAPITAL LLC, as a Lender       By: /s/ Juli Bieser     Name: Juli Bieser  
  Title: Managing Director         By: /s/ Josh Strong     Name: Josh Strong    
Title: Director

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  ROYAL BANK OF CANADA, as a Lender       By: /s/ Caleb Allen     Name: Caleb
Allen     Title: Authorized Signatory

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  MUFG UNION BANK, N.A. F/K/A UNION BANK, N.A., as a Lender       By: /s/ Paul
E. Cornell     Name: Paul E. Cornell     Title: Managing Director

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  ZB, N.A. DBA AMEGY BANK, as a Lender       By: /s/ G. Scott Collins     Name:
G. Scott Collins     Title: Senior Vice President

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender       By: /s/ Robert Hetu
    Name: Robert Hetu     Title: Authorized Signatory         By: /s/ Warren Van
Heyst     Name: Warren Van Heyst     Title: Authorized Signatory

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  FROST BANK, as a Lender       By: /s/ Matt Shands     Name: Matt Shands    
Title: Assistant Vice President

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  BANK OF AMERICA, N.A., as a Lender       By: /s/ Greg M. Hall     Name: Greg
M. Hall     Title: Vice President

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender       By: /s/ Richard Antl    
Name: Richard Antl     Title: Authorized Signatory         By: /s/ Trudy Nelson
    Name: Trudy Nelson     Title: Authorized Signatory

 

Ninth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  REGIONS BANK, as a Lender       By: /s/ Michael Kutcher     Name: Michael
Kutcher     Title: Assistant Vice President

 

 

 